Citation Nr: 1438432	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for peripheral neuropathy, left lower extremity, to include as secondary to the service-connected diabetes mellitus type 2.

2.  Entitlement to an increased (compensable) rating for peripheral neuropathy, right lower extremity, to include as secondary to the service-connected diabetes mellitus type 2.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for peripheral neuropathy, right upper extremity (dominant).

6.  Entitlement to service connection for peripheral neuropathy, left upper extremity (non dominant).

7.  Entitlement to special monthly compensation (SMC) based upon loss of use of an unidentified organ or body part.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

The Board notes that in the July 2010 rating decision on appeal, the RO denied service connection for neuropathy of the left upper extremity.  However, neuropathy of the left upper extremity (non dominant), associated with diabetes mellitus Type 2, was erroneously listed as a service-connected disability, evaluated as noncompensable from April 8, 2010, in the coding sheet.  Nevertheless, in subsequently issued statements of the case and supplemental statements of the case, the RO properly continued to deny service connection for this disability.  Accordingly, the Board finds that the correct issue on appeal is entitlement to service connection for neuropathy of the left upper extremity.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received prior to considering the merits of that underlying issue.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The reopened claim for entitlement to service connection for a low back disability, and the issues of entitlement to an increased rating for peripheral neuropathy of the left and right lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral eye disability.

2.  The Veteran does not experience loss of use of the lower extremities for VA purposes.

3.  The Veteran does not have peripheral neuropathy of the right upper extremity.

4.  The Veteran does not have peripheral neuropathy of the left upper extremity.

5.  In an unappealed rating decision issued in July 1971, the RO denied the Veteran's claim for service connection for a low back disability.

6.  The evidence associated with the claims file subsequent to the July 1971 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a low back disability, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for special monthly compensation based on loss of use of the lower extremities are not met.  38 U.S.C.A. 1110, 1114(k), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.350 (2013).

3.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2013).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the claim for service connection for a low back disability.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of that claim.  

In July 2009 and January 2011 letters, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for a bilateral eye disability and peripheral neuropathy of the upper extremities.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the July 2009 and January 2011 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  While complete VCAA notice for the claims for service connection for peripheral neuropathy was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims in a July 2011 statement of the case and a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency was remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  In addition, the Veteran was afforded a VA examination for his claimed peripheral neuropathy of the upper extremities in February 2011.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for peripheral neuropathy of the upper extremities.  

The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed bilateral eye disability and claimed loss of use of an unspecified extremity or organ. Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

None of the medical evidence of record suggests that the Veteran currently has a bilateral eye disability or loss of use of an unspecified extremity or organ.  Consequently, the Board has determined that the medical evidence of record is sufficient to decide the claims and that VA has no duty to provide an examination for the claims for service connection for a bilateral eye disability or loss of use in this case. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. 
See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist. Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a July 1971 rating decision, the RO denied service connection for a low back disability because the Veteran failed to report for a scheduled VA examination to determine if he had a back disability.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in February 2009.

The pertinent new evidence added to the record since the July 1971 denial, includes VA treatment records showing that the Veteran has been diagnosed with a low back disability, specifically, mild lumbar degenerative disc disease and lumbar disk disease.  See VA outpatient treatment records from the VA Medical Center in North Texas, dated in February 2010. This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that he has a current low back disability related to his active military service.  The new evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits. Thus, the reopened claim is addressed below.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malaria is not a listed disease.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis and peripheral neuropathy, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Bilateral Eye Disability

The Veteran contends that he sustained an injury to his eyes during active duty, when he got something into his eye while transporting trucks across the military base in January 1971.  He claims further that he was treated in service and required to be off duty for approximately six weeks, due to this injury.  See August 2011 VA Form 9.

Service treatment records do show that the Veteran sustained an eye injury in service.  In this regard, the records show that he was seen in the ophthalmology clinic in January 1971 for swollen eyes with purulent exudate present, after having foreign bodies in eyes.  He was diagnosed at that time with conjunctivitis and treated conservatively with opthamolic eye ointments.  However, there is no further treatment for the eyes noted during active duty, and no chronic eye disability was noted at the time of his discharge.

In addition, the post-service medical evidence of record, which consists entirely of VA outpatient treatment records dated from February 2009 to April 2012, is negative for any evidence of a chronic eye disability, including any diabetic retinopathy (the Veteran is service-connected for diabetes mellitus, type 2).  See August 2009 VA examination report.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  The Veteran is competent to report that he sustained an eye injury in service.  However, the Veteran has not specifically identified any current residuals of the claimed in-service eye injury, and no underlying eye disability has been identified.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There are no other findings of any chronic eye disability, to include any residuals of an in-service eye injury, in the record. 

In essence, the evidence of a current diagnosis of a current eye disability, is limited to the Veteran's own statements.  While lay persons are competent to provide diagnoses in certain circumstances, those circumstances are not present here. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."). The Veteran is competent to report his symptoms, but he is not competent to diagnose an eye condition. Such a diagnosis requires specific medical training and expertise or credentials to identify. 38 C.F.R. § 3.159(a)(1),(2) (2013). See King v. Shinseki, 700 F.3d 1339, 1345 (2012) (noting that Veteran's Court did not err in finding that the Board's statement that the lay evidence was not competent because the Veteran and his wife lacked the requisite medical training, was not a violation of Jandreau v. Nicholson). Additionally, the Veteran has not reported a contemporaneous medical diagnosis, nor has any medical professional provided a diagnosis of an eye disability.

In light of the absence of any competent evidence of any current chronic eye disability in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001) ("[T]he benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant.").

Peripheral Neuropathy of the Right and Left Upper Extremities

The Veteran contends that he has currently demonstrated peripheral neuropathy of the right and left upper extremity, secondary to his service-connected diabetes mellitus.  

The Veteran does not contend that he experienced symptoms of peripheral neuropathy of the upper extremities in service, and the service treatment records are negative for any evidence of treatment, complaints or a diagnosis related to any neurological disorders of the upper extremities.  Thus, this claim is limited to service connection on a secondary basis.

The post-service medical evidence of record is negative for any objective evidence of peripheral neuropathy of the upper extremities.  In this regard, on VA diabetes examination in August 2009, neurological examination of the upper extremities was normal, and the examiner concluded that there were no complications of the Veteran's diabetes at that time.  On VA examination in March 2010, the Veteran had a normal neurological assessment of the right arm.  Furthermore, a February 2011 VA peripheral nerves examination report shows that on examination in October 2010, there was no electrodiagnostic evidence of an ulnar mononeuropathy, myopathy, or a polyneuropathy involving the upper extremities.  There is no other competent medical evidence of record showing that the Veteran has been found to have neuropathy of the right or left upper extremity. 

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

While lay persons are competent to provide diagnoses in certain circumstances, those circumstances are not present here. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."). The Veteran is competent to report symptoms of numbness and tingling in his upper extremities, but his reports are not competent evidence of a diagnosis of peripheral neuropathy of the upper extremities as this diagnosis requires clinical studies, medical expertise, knowledge and training, as demonstrated by the use of electro diagnostic testing to determine its presence.  38 C.F.R. § 3.159(a)(1),(2).  See King v. Shinseki, 700 F.3d 1339, 1345 (2012) (noting that Veteran's Court did not err in finding that the Board's statement that the lay evidence was not competent because the Veteran and his wife lacked the requisite medical training, was not a violation of Jandreau v. Nicholson). Additionally, the Veteran has not reported a contemporaneous medical diagnosis, nor has any medical professional provided a diagnosis of upper extremity peripheral neuropathy.

In light of the absence of any competent evidence of any current peripheral neuropathy of the right or left upper extremity in service or thereafter, these claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  Ortiz v. Principi, supra.

Loss of Use

The Veteran contends that he has loss of use of an unspecified extremity or organ, secondary to medication taken for his service-connected diabetes mellitus, type 2. The Veteran is competent to report that he has experienced loss of use of an extremity or organ.  However, he has not specifically identified which extremity or organ he allegedly no longer has use of, and as the Veteran's representative notes in the June 2014 Appellate Brief, service treatment records and post-service treatment records are negative for any evidence of the anatomical loss or loss of use of any extremity or organ.  

As the Veteran has not specifically stated what extremity or body part he is basing his claim for special monthly compensation due to loss of use on, the Board can only assume that he is referring to loss of use of his service-connected lower extremities, due to his diagnosed peripheral neuropathy.

Special monthly compensation (SMC) is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350(a)(1), 3.352.

There are multiple provisions which provide for special monthly compensation for the loss or loss of use of the upper and lower extremities.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2013).  However, the basic requirements of these provisions generally remain the same.  These provisions state that various special monthly compensation rates are payable for certain combinations of anatomical loss or loss of use of portions of the upper and lower extremities.  However, anatomical loss involves amputation of the extremity.  In this case, the medical evidence of record clearly demonstrates that the Veteran has not had any portion of any of his extremities amputated.  Therefore, he does not satisfy the threshold legal eligibility requirements for special monthly compensation based on anatomical loss.  Accordingly, all claims for special monthly compensation based on anatomical loss must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to the provisions for loss of use of portions of the upper and lower extremities, loss of use of an extremity will be held to exist when there is (1) no effective function remains other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance; (2) extremely unfavorable complete ankylosis of the knee; (3) complete ankylosis of two major joints of an extremity; (4) shortening of the lower extremity of 3.5 inches or more; (5) complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve; or (6) loss of use of arms or legs at a level, or with complications, preventing natural elbow or knee action.  38 C.F.R. § 3.350(a)(2), (c) (2013).

The medical evidence of record does not show, and the Veteran does not claim to experience, extremely unfavorable complete ankylosis of either knee, complete ankylosis of two major joints of any extremity, shortening of either lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal nerve.  Accordingly, special monthly compensation based on loss of use of the upper and lower extremities is only warranted in this case if the evidence of record shows that the Veteran's service-connected disabilities result in symptoms such that no effective function remains other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance, or if he is incapable of natural elbow or knee action.  38 C.F.R. § 3.350(a)(2); (c) (2013).

The Board finds that the preponderance of the evidence of record clearly demonstrates that the Veteran does not experience loss of use of the lower extremities for VA purposes.  The medical evidence of record clearly demonstrates that the Veteran experiences symptomatology associated with his service-connected peripheral neuropathy of the lower extremities.  However, throughout the entire period on appeal, the Veteran has retained functional use of his lower extremities and natural knee action, in that he retains the ability to stand, walk and ambulate without restriction.  Accordingly, the Board finds that the Veteran has not and does not experience lower extremity symptoms that are analogous to amputation with the use of a suitable prosthetic appliance, or a total incapacity for natural knee action.  Therefore, the Board finds that special monthly compensation, based loss of use of the lower extremities, is not warranted.

In light of the absence of any competent evidence of any current loss of use of an extremity or organ, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Ortiz v. Principi, supra.


ORDER

Service connection for a bilateral eye disability is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Special monthly compensation based on loss of use of the lower extremities is denied.

New and material evidence has been presented, and the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

As noted above, the Veteran contends that he has a current low back disability related to his active military service. Service treatment records show that at the time of his enlistment into the Army, in March 1968, the Veteran reported that he had worn a back brace for a strain seven months prior to his examination.  However, he denied recurrent back pain and his spine was evaluated as normal.  In June 1969, during active duty, he was given a physical profile for a recurring back strain.  In August 1969, he was treated for complaints of low back pain.  He reported at that time that he had a car accident in 1965 (prior to his enlistment) and was hospitalized and put in traction for 14 days at St. Paul Hospital in Dallas, Texas, for back pain.  He claimed the he had experienced recurring low back pain since that time.  X-rays at that time showed lumbarization of S1 and spina bifida.  He was prescribed a back brace for three days and new X-rays were ordered.  At the time of his discharge in February 1971, the Veteran's spine was evaluated as normal.  However, he reported that he had previously worn a back brace or back support, that he experienced recurrent back pain, and that he had been given a profile for his back.  He was diagnosed with a back strain.  

As noted above, the post-service medical evidence of record, which consists of VA outpatient treatment records shows that the Veteran has been diagnosed with mild lumbar degenerative disc disease.  There is no indication in the records that his currently diagnosed low back disability is related to his active military service.

The Veteran has reported problems with his low back in service and a continuity of symptoms since.  The evidence also shows that the Veteran may have had some sort of low back injury and medical treatment for the low back prior to his military service.  The Veteran's reports of a continuity of symptomatology can also satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. Accordingly, the Board finds that an examination and opinion is needed to determine whether any currently diagnosed low back disability was incurred or aggravated during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that the record does not reflect that the RO has attempted to obtain records of the Veteran's reported pre-service treatment for his low back at St. Paul Hospital in Dallas, Texas or Fort Walters in Texas.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  38 C.F.R. 3.159(c)(1) (2013).  The factual issue in this case is whether the Veteran has a current low back disability related to his active military service, and these private treatment records may contain information related to the onset, nature and etiology of the Veteran's low back problems.  Therefore, the records are potentially pertinent, and should be obtained.

The law provides that the V shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In a June 2014 Appellant's Brief, the Veteran, through his representative, reported that the peripheral neuropathy of his left and right lower extremities has worsened since he was last examined in February 2011, and that the available evidence is too old to adequately evaluate the current severity of the disabilities.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995). See also Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) (the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination). Therefore, a new examination is warranted, and any outstanding treatment records since the Veteran's last examination, in February 2011, need to be obtained as well.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain a copy of the aforementioned records of treatment for the Veteran in 1965 from St. Paul Hospital in Dallas, Texas and/or Fort Walters in Texas in 1965, prior to the Veteran's enlistment in 1968.  The Veteran is advised that for VA to obtain these records, it will be necessary for him complete an authorization for their release and that he may submit these records himself.

If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

VA treatment records dated since April 2012 from the VA North Texas VA Health Care System, including the VA Medical Center in Dallas, Texas, should be obtained and added to the claims folder/efolder.

2.  Following completion of the above-requested actions, afford the Veteran a VA examination to determine the nature and etiology any current low back disability.  The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  Any indicated studies should be conducted.  

The examiner should provide an opinion as to whether any current low back disability clearly and unmistakably existed prior to the Veteran's period of active service and if so, whether there is clear and unmistakable evidence that the pre-existing low back disability was not aggravated during active duty (i.e. there was no increase in underlying disability).  If the examiner determines that the low back disability did not pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is related to a disease or injury in service. A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Then, schedule a VA examination to evaluate the current severity of the Veteran's left and right lower extremity peripheral neuropathy.  The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  All indicated tests and studies should be performed and findings reported in detail.  The rationale for all opinions expressed should also be provided.

4.  When the development requested has been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


